           Case 2:19-cr-00295-GMN-NJK Document 196 Filed 04/15/21 Page 1 of 3




 1                             UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                      )
 4                                                  )
                         Plaintiff,                 )        Case No.: 2:19-cr-00295-GMN-NJK
 5
           vs.                                      )
 6                                                  )                    ORDER
     ANDREA BURROW,                                 )
 7                                                  )
                         Defendant.                 )
 8                                                  )
 9          Pending before the Court is Defendant Andrea Burrow’s (Defendant’s) Motion for
10   Compassionate Release, (ECF No. 189). Pursuant to this Court’s General Order 2020-06, the
11   Federal Public Defender’s Office filed a Notice of Non-Supplementation, (ECF No. 191). The
12   Government filed a Response, (ECF No. 193), and Defendant filed a Reply, (ECF No. 195).
13          For the reasons discussed below, the Court DENIES Defendant’s Motion for
14   Compassionate Release.
15   I.    BACKGROUND
16         On August 12, 2020, Defendant pleaded guilty to one count of Conspiracy to Commit
17   Mail Fraud in violation of 18 U.S.C. § 1349. (See Mins. Proceedings, ECF No. 127); (J., ECF
18   No. 184). On January 13, 2021, the Court sentenced Defendant to 36 months of custody, to be
19   followed by 3 years of Supervised Release with special conditions. (See Mins. Proceedings,
20   ECF No. 182); (J., ECF No. 184). Defendant is not currently in custody, but has a self-
21   surrender date of April 16, 2021. (See J., ECF No. 184). Defendant now petitions this Court for
22   compassionate release.
23   II.    LEGAL STANDARD
24          The compassionate release provision of 18 U.S.C. § 3582(c)(1)(A), as amended by the
25   First Step Act, Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018), authorizes the sentencing


                                               Page 1 of 3
            Case 2:19-cr-00295-GMN-NJK Document 196 Filed 04/15/21 Page 2 of 3




 1   court to modify a term of imprisonment in limited circumstances, upon a motion by the
 2   defendant. 18 U.S.C. § 3582(c)(1)(A). The sentencing court may order compassionate release,
 3   “if after considering the factors set forth in 18 U.S.C. § 3553(a),” the defendant has
 4   demonstrated: (1) he has exhausted his administrative remedies; and (2) “extraordinary and
 5   compelling reasons” warrant a reduction in his sentence. 18 U.S.C. § 3582(c)(1)(A). The
 6   Court must also consider whether a reduction in sentence is consistent with applicable policy
 7   statements issued by the United States Sentencing Commission. Id. While there is no
 8   applicable policy statement for § 3582(c)(1)(A) motions filed by a defendant, “the Sentencing
 9   Commission’s statements in U.S.S.G § 1B1.13,” which apply to § 3582(c)(1)(A) motions filed
10   by the Bureau of Prisons, “may inform a district court’s discretion for § 3582(c)(1)(A) motions
11   filed by a defendant, but they are not binding.” United States v. Aruda, No. 20-10245, 2021 WL
12   1307884, at *4 (9th Cir. April 8, 2021). Under U.S.S.G. § 1B1.13, “extraordinary and
13   compelling reasons” include, among other things, terminal illnesses and medical conditions
14   “that substantially diminish[ ] the ability of the defendant to provide self-care within the
15   environment of a correctional facility and from which he or she is not expected to recover.”
16   Further, prior to reducing a sentence, U.S.S.G. § 1B1.13 directs courts to determine whether the
17   defendant is a danger to the safety of any other person in the community. Id. The court may
18   also consider “other reasons” including a “reason other than, or in combination with” a reason
19   specifically provided in the Sentencing Guidelines. Id. The decision to grant compassionate
20   release is in the sentencing court's discretion. See United States v. Wade, 2:99-cr-00257-CAS-3,
21   2020 WL 1864906, at *5 (C.D. Cal. Apr. 13, 2020).
22   III.    DISCUSSION
23           The Court reviews Defendant’s request for compassionate release through a three-step
24   process. First, the Court determines whether Defendant exhausted her administrative remedies.
25   If administrative remedies have been properly exhausted, the Court then assesses whether


                                                 Page 2 of 3
           Case 2:19-cr-00295-GMN-NJK Document 196 Filed 04/15/21 Page 3 of 3




 1   Defendant’s articulated grounds for release amount to “extraordinary and compelling reasons”
 2   as required by § 3582(c)(1)(A)(i). Finally, the Court evaluates whether release is appropriate
 3   after considering the § 3553(a) factors.
 4          A. Exhaustion of Administrative Remedies
 5          The Court considers a defendant to have fully exhausted the available administrative
 6   remedies for compassionate release if the defendant made a compassionate release request to
 7   the warden of her facility and thirty days have elapsed without a decision. 18 U.S.C. §
 8   3582(c)(1)(A); see United States v. McGreggor, No. 2:18-cr-244-JCM-DJA, 2020 WL
 9   2308081, at *2 (D. Nev. May 8, 2020). Here, Defendant neither provides evidence nor alleges
10   that she has submitted a compassionate release request to the warden of her facility. In fact,
11   Defendant is not even currently in custody, and thus, petitioning the Court for compassionate
12   release is premature. Accordingly, Defendant has failed to exhaust her administrative
13   remedies, and this Court lacks jurisdiction over the present Motion. United States v. Noel, No.
14   2:16-cr-00323-GMN-VCF, 2020 WL 6505039, at *5 (D. Nev. Nov. 5, 2020) (“Courts within
15   this District have consistently held that the exhaustion requirement is mandatory and
16   jurisdictional”).
17   IV.    CONCLUSION
18          IT IS HEREBY ORDERED that Defendant’s Motion for Compassionate Release,
19   (ECF No. 189), is DENIED.
20                      15 day of April, 2021.
            DATED this _____
21

22
                                                  ___________________________________
23                                                Gloria M. Navarro, District Judge
                                                  United States District Court
24

25



                                                Page 3 of 3
